Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spataro et al (2006/0053196) in view of Kuwayama et al (2017/0116375) and Official Notice.
With respect to claim 1, Spataro discloses a system 100 (fig 1A) for remotely controlling a document comprising: a server 140 (fig 1A) storing a first identification datum and at least a second identification datum 430 (fig 4) (para [0118], “receives the login information and, in some embodiments, the contact information, and stores that information in user data 210”; receive login information for users 1021, 102M); an intelligent mobile device installed with a remote control client APP program (para [0064], “As shown in FIG. 1A, a user 1021 desiring to access a place can execute one or more software application programs 104 residing on the client 120 to generate data messages that are routed to, and/or receive data messages generated by, one or more software application programs 108”) that is able to verify the first identification datum Authenticate first client based on login information”), and when the intelligent mobile device uses the remote control client APP program and the first identification datum to successfully login to the server (para [0122], “Usually, server 140 authenticates client 120(1) based on querying the one or more databases 150, e.g., user data 210, to determine whether they include data corresponding to the login information. Based on not finding data corresponding to the login information, server 140 denies access to client 120(1) and, in some embodiments, provides an error message to client 120(1) and/or returns to 515 in FIG. 5A”; para [0123], “Based on finding data corresponding to the login information, server 140 authenticates user 1021 (i.e., client 120(1)) and queries databases 150, e.g., user place data 220, to find user place identifiers 225 associated with the user identifier 215 of user 102, (525 in FIG. 5A). In some embodiments, server 140 queries databases 150 to find other data associated with the user identifier 215, such as friend identifiers in user friend data 245. Subsequently, server 140”), the server returns the second identification datum to the intelligent mobile device (para [118], “Usually, server 140 provides the user identifiers 215 for the users of system100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place”; other user identifiers is considered as the claimed second identification datum), the intelligent mobile device uses the remote control client APP program to set up a user permission of an electronic document and create a first share request, and the intelligent mobile device uses the remote control client APP program to transmit the electronic document and the first share request to the server according to the second identification datum 560-580 (fig 5B) or 810 – 830 (fig 8A); and at least a first client M (fig 1) installed with a first customer client APP program that is able to verify the second identification datum, and when the first client device uses the first customer client APP program and the second identification datum to successfully login to the server (para [0064], “As shown in FIG. 1A, a user 1021 desiring to access a place can execute one or more software application programs 104 residing on the client 120 to generate data messages that are routed to, and/or receive data messages generated by, one or more software application programs 108”) that is able to verify the first identification datum 520 (fig 5A, “Authenticate first client based on login information”), and accepts the first share request.
 Spataro discloses sharing a content 850 (fig 8A) with the first client 102M (fig 1). Spataro does not disclose the server returns the first identification datum to the first client device, and the first client device uses the first customer client APP program to verify the first identification datum, thereby downloading the electronic document from the server and controlling the electronic document according to the user permission. Kuwayama discloses a server returns the first identification datum to the first client device S24 (fig 9) (para [0168], “When the management server 10 receives the shared data and the permission information via the communicating section 13, the processor 11 provides a sharing ID to the sending unit (including one or more shared data) sent from the client terminal 20 (Step S24)”), and downloading the electronic document from the server and controlling the electronic document according to the user permission S31 (fig 10) (paras [0174] – [184]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spataro with the server 
Spataro in view of Kuwayama do not disclose verifying the first identification datum before downloading the content. The Official Notice is taken that, verifying the first identification datum before downloading the content, would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spataro by verifying the first identification datum before downloading the content to ensure the content belonged to a corrected user.

With respect to claim 2, Spataro does not explicitly disclose wherein the electronic document is a presentation file, a portable document format (PDF) document, an image, a spreadsheet, a text document, or a scanned document. Kuwayama discloses wherein the electronic document is a presentation file, a portable document format (PDF) document, an image, a spreadsheet, a text document, or a scanned document (para [0060], “The medical information may be described in a variety of data formats such as PDF, PNG, Excel and Word”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spataro with the document format of Kuwayama for different intended uses.

With respect to claim 15, Spataro does not explicitly disclose the user permission has a plurality of modes, the plurality of modes have different priorities, and two of the different priorities of the electronic document overwrite each other. Kuwayama discloses setting user permission having a plurality modes (Fig 3); S22 (fig 9) and priorities S36 

With respect to claims 16-17, refer to discussion in claim 15 above for the user permission modes. Kuwayama does not disclose the plurality of modes have different priorities, and only a low the priority replaces a high the priority or the plurality of modes have different priorities, and the first client device uses the first customer client APP program to maintain the priority of the electronic document that is firstly downloaded. The Official Notice is taken that the claimed modes would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spataro with the known permission modes for the same motivation discussed in claim 2 above.

With respect to claim 18, Spataro does not disclose wherein the intelligent mobile device executes the remote control client APP program to encrypt and embed the first identification datum, the second identification datum, and the uploading time into the electronic document. Kuwayama discloses an intelligent mobile device executes the remote control client APP program to encrypt and embed the first identification datum, the second identification datum, and the uploading time into the electronic document V3, V4 (fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spataro by encrypting the data taught by Kuwayama to made the system more secure.
Validity Period”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spataro by using the TTL taught by Kuwayama to made the system more secure.

With respect to claim 20, Spataro does not disclose wherein the intelligent mobile device executes the remote control client APP program to encrypt the user permission of the electronic document. Kuwayama discloses an intelligent mobile device executes the remote control client APP program to encrypt the user permission of the electronic document V4 (fig 5, “Permission Information (Encrypted)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spataro by encrypting user permission taught by Kuwayama to made the system more secure.

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art of record, taken alone or in combination, fail to disclose or render obvious an intelligent mobile device actively executes the remote 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                             03/13/2021